Me. Justice Fbanoo Soto
delivered the opinion of the •court.
Isabel Vázquez, the plaintiff in this case, was one of the passengers traveling in the automobile owned and driven by Gerardo M. García' when it was truck by a locomotive' •of the defendant in the afternoon of February 19, 1920. In the opinion delivered in case No. 2753 on appeal in the action brought by Ramona Morales, another passenger in the same automobile, against the Central Vannina all of the questions of fact and of law involved in the case were considered and the principles therein laid down are entirely applicable to this case.
The only distinct question to be disposed of specifically in this case is as to the amount of the damages. The plaintiff sued for $5,000. It was proved that as a result of the collision she suffered the following injuries: An incised wound of some depth in the right temple; a deep v-shaped laseeration Covering the front and back of the middle third cf the right arm; an ecchymotic contusion on the front part of the left knee, and another contusion in the right abdominal region, which was the most serious of the injuries for the reason that she continued suffering from a displacement of the right kidney towards the left owing to a traumatic relaxation of the ligaments supporting the kidneys. It was also proved that as a result of the accident her health was impaired and that she underwent physical suffering and intense mental anguish and sustained loss of property.
Such being the case we think that the sum of $5,000 is not excessive; therefore, the judgment appealed from is

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.